 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                     UNITED STATES DISTRICT COURT

12
                      CENTRAL DISTRICT OF CALIFORNIA

13
     LEONY KESHISHIAN,                 ) CASE NO. 2:19-cv-10373-DSF-MRW
14                                     )
15              Plaintiff,             ) ORDER DISMISSING ACTION WITH
                                       ) PREJUDICE
16        vs.                          )
17                                     )
     LIBERTY MUTUAL INSURANCE )
18   COMPANY, SAFECO                   )
19   INSURANCE COMPANY OF              )
     AMERICA; and Does 1-50 inclusive, )
20                                     )
21             Defendants.             )
                                       )
22

23

24

25

26

27

28
                                       1
                     ORDER DISMISSING ACTION WITH PREJUDICE
 1         IT IS HEREBY ORDERED that, pursuant to the parties’ Joint Stipulation to
 2   Dismiss Action with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
 3   action shall be, and hereby is, dismissed with prejudice in its entirety as to all claims and
 4   parties. Each party shall bear her or its own attorneys’ fees and costs.
 5         IT IS SO ORDERED.
 6   DATED: April 14, 2020
 7                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                           ORDER DISMISSING ACTION WITH PREJUDICE
